Citation Nr: 1601970	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  12-27 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New Hampshire State Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1991 to October 1991 and from January 1992 to October 2011.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2014 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In January 2015, the Board denied entitlement to an initial rating in excess of 10 percent for the Veteran's left knee disability and granted an initial rating of 20 percent for the Veteran's right ankle disability.  The Board remanded the issue of entitlement to TDIU for development and consideration in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDING OF FACT

The probative evidence of record does not show the Veteran to be rendered unable to obtain or maintain gainful employment due to his service-connected disabilities.


CONCLUSION OF LAW

The requirements to establish entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act 

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  VCAA notice advising the Veteran of the requirements for substantiating a claim for TDIU was provided by an April 2015 letter.  The case was readjudicated in October 2015.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are various post-service medical records, VA examination reports, and the Veteran's vocational rehabilitation counseling folder.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs  a hearing explain the issue and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, and the Veteran testified as to his treatment history, symptomatology, work history, and the impact that his disabilities have on employment.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.
The Board notes that the actions requested in the January 2015 remand have      been undertaken.  As noted previously, the Veteran was sent compliant VCAA notice in an April 2015 letter.  That letter asked the Veteran to fully complete a    VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and enclosed the form.  The Veteran did not complete the form and subsequently indicated that he has no other information or evidence to provide to support his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Additionally,   the Veteran's vocational rehabilitation counseling folder has been obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

II. Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran essentially contends that his right ankle and left knee disabilities render him unable to secure or follow a substantially gainful occupation.  He asserts that his disabilities prevent him from performing duties necessary for construction work, including lifting heavy loads.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

A TDIU may be assigned, if the schedular rating is less than total, when the  disabled person is, in the judgment of the rating agency, unable to secure or follow  a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

For the purpose of one 60 percent disability, or one 40 percent disability in, the following will be considered as one disability: (1) disabilities of one or both upper    or lower or one or both lower extremities, including the bilateral factor if applicable;  (2) disabilities resulting from a common etiology or a single accident; (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or, (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a) (2015).

For a veteran to prevail on a TDIU claim, the record must reflect some factor        that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can   find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Consideration may be given to the veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

The Veteran is service connected for degenerative arthritis of the thoracic/lumbosacral spine with intvertebral disc syndrome (IVDS) rated as 40 percent disabling; carpal tunnel syndrome of the right wrist rated as 30 percent disabling; right ankle degenerative joint disease (DJD) status post modified brostrom stabilization rated     as 20 percent disabling; left shoulder strain, left knee DJD status post-surgical arthroscopy with residual scar, tinnitus, and radiculopathy of the right lower extremity all rated as 10 percent disabling; and left ear hearing loss, right ankle scar status post-surgical arthroscopy, and back skin lesion with history of actinic keratosis all rated as noncompensably disabling (0 percent).  The Veteran's combined schedular rating is 80 percent, and therefore meets the threshold requirements for a TDIU under 38 C.F.R. § 4.16(a).

During a July 2011 VA examination, the Veteran complained of pain in his spine, left leg, left knee, left shoulder, right wrist, and right ankle, but stated that he did not have to alter his occupational activities due to pain and could walk without difficulty.  

In an August 2011 VA audiological examination, the Veteran reported hearing    loss and tinnitus in his left ear, and that he often needs visual cues to understand conversations.

During VA examinations in May and July 2013, the Veteran reported pain in his left knee and right ankle which caused him difficulty ascending stairs.  In May, the Veteran reported that he was unemployed and seeking work, having worked as a telemarketer one year ago.  He added that his departure from that position was unrelated to his knee condition, and that he was also attending school.  In July, the Veteran again reported that he was unemployed and that he would be unable to perform carpentry or other outdoor work due to the weakness and pain that he experiences on standing.

In a September 2013 VA examination, the Veteran complained of pain in his left shoulder and back when reaching, lifting, bending, or walking long distances, and that weakness in his right hand grip causes him to drop some objects.

The Veteran's vocational rehabilitation counseling folder was associated with      the claims file.  In a November 2012 rehabilitation needs inventory, the Veteran reported that during service he worked as a recruiter and then served as a recruiting station commander until separation.  In those positions, his job duties included interviewing applicants, preparing enlistment forms and documents, assisting in market research and analysis, and conducting professional development programs.  The Veteran's resume reflects that he served as recruiting station commander for three recruiting stations, supervised over 70 personnel and possesses an active secret security clearance.  The Veteran also noted that he received awards for his work as a recruiter and station commander.  After service, the Veteran worked as a telemarketer from November 2011 to April 2012 and left due to downsizing.  

In January 2013, a counseling narrative report concluded that the Veteran qualified for an employment handicap due to chronic pain and lack of education and training for suitable employment.  The counselor stated that these factors did not represent a serious employment handicap, and noted that the Veteran was able to manage his duties as a recruiter, which included multi-tasking and functioning in a competitive environment.  The counselor also determined that a vocational goal was feasible because the Veteran exhibited independent behaviors and his medical status was mostly stable.  The Veteran described himself as a skilled tradesman, but reported that he had to consider other work due to his disabilities.  

The vocational rehabilitation folder also notes that the Veteran is currently enrolled in a Bachelor's of Science in Business Administration degree program.  As of September 2015, the Veteran had completed 108 credits and had an expected degree completion date in February 2016.

After review of the record, the evidence does not reflect that the Veteran's service-connected disabilities have rendered him unable to obtain or maintain gainful employment.


The Board acknowledges the Veteran's statements that he is unable to perform the physical work necessary for a construction job.  However, the evidence does not reflect that the Veteran is unable to perform sedentary work.  Indeed, the Veteran was able to secure post-service employment as a telemarketer, and stated that his departure from that position was unrelated to his service-connected disabilities.    As noted by the rehabilitation counselor, the Veteran's work history as an army recruiter provided him with skills needed for sedentary employment.  Moreover,  the Veteran reported that he would consider performing work other than as a tradesman.  To that effect, the Veteran is currently enrolled as a student and has nearly completed a degree program.  Additionally, while the VA examiners have noted the Veteran's complaints of pain, there is no medical opinion of record stating that the Veteran's service-connected disabilities preclude employment.

The Board also notes that the Veteran failed to fill out a TDIU application as requested in April 2015.  While this is not fatal to his claim in and of itself, the absence of information requested on this form, such as work history, income, recent employment status, etc., renders the record incomplete.  See Wood, supra.  

In sum, the Board finds that the preponderance of the evidence is against a finding that Veteran's service-connected disabilities render him unable to obtain and maintain gainful employment consistent with his education, training, and prior work experience.  Accordingly, the preponderance of the evidence is against the claim, and entitlement to TDIU is denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.



ORDER

Entitlement to a TDIU is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


